Citation Nr: 1435695	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-17 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right foot disability, to include as secondary to service-connected right leg disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to May 2008, including combat service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim for service connection for a right foot disability, to include as secondary to the right leg disability.  

The Veteran contends that his right foot disability is related to service, specifically, he contends that he injured his foot in 2006 at Fort Lewis, Washington while training for deployment when he jumped off the top of a truck and fell.  At that time, the Veteran reported that he was unable to walk on the right foot and was placed in a "boot device."  The Veteran was advised to start physical therapy, but his sergeant told him that he would not be able to go to physical therapy as he needed to train for deployment.  The Veteran removed the boot after a few days and took Advil for the pain.  He reported that had "several additional impact injuries" to the right foot while he was serving in Iraq, but that he was unable to seek treatment while he was in the field.  The Veteran stated that he would use the "boot to support the foot" and occasionally take Advil or Tylenol for the pain.  (See June 2010 VA examination.)  Alternatively, the Veteran contends that his right leg disability aggravates or causes his right foot pain.  (See June 2011 VA Form 9.)

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013);  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran was provided a VA examination in June 2010 to determine whether any right foot disability was secondary to the service connected right leg disability.  The examiner diagnosed the Veteran with right foot strain with bilateral posterior calcaneal spurs, which is manifested as foot pain and causes decreased mobility, problems lifting and carrying, weakness, fatigue, and decreased strength.  In rendering the opinion on etiology, the examiner found that the Veteran's right foot disability is not "related to the right leg disability" as the Veteran provided "a separate incidence of injury for the right foot."  In the rationale, the examiner stated that the Veteran's right leg disability "does cause some level of alteration to the Veteran's gait which may exacerbate the right foot condition but it is not likely to be the cause of this injury."  

Given the incomplete nature of the examiner's opinion, the Board finds that an addendum opinion is required in order to clarify the etiology of the Veteran's right foot disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The opinion is incomplete because the examiner did not address whether the Veteran's right foot disability is directly related to service, to include the injuries he sustained therein.  Additionally, clarification on whether the Veteran's right foot disability is secondary to his right leg disability is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who conducted the June 2010 VA examination (or another appropriate examiner if unavailable) for an addendum opinion.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner.

The examiner is asked to address the following: 

a.  Provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right foot disability arose during service, or is otherwise related to any incident of service.  The examiner should accept as true the Veteran's lay statements regarding the injuries he sustained while training for deployment and while deployed in Iraq.  

b.  Provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right foot disability was caused by his service-connected right leg disability.  The Veteran contends an altered gait on account of his service-connected right leg disability caused his right foot disability. 

c.  Provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right foot disability was aggravated (permanent worsening of the underlying disability beyond its natural progress) by his service-connected right leg disability.  The Veteran contends an altered gait on account of his service-connected right leg disability aggravated his right foot disability.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.    

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

2.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



